Exhibit 10.2

Amendment No. RI0475F

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

THIS AMENDMENT is entered into as of April 30, 2012, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“FLCA”), FARM CREDIT SERVICES OF AMERICA, PCA (“PCA”)
and ABE FAIRMONT, LLC, Fairmont, Nebraska (the “Company”).

BACKGROUND

FLCA, PCA and the Company are parties to a Master Loan Agreement dated April 7,
2011 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”). Hereinafter, the term “Farm Credit” shall mean FLCA, PCA or both, as
applicable in the context. Farm Credit and the Company now desire to amend the
MLA. For that reason, and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Farm Credit and the Company agree
as follows:

1. Section 10(H) of the MLA is hereby amended and restated to read as follows:

SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent
(as that term is defined in Section 2 of the MLA), while this agreement is in
effect the Company will not:

(H) Capital Expenditures. During fiscal years 2012 and 2013 of the Company
combined, expend, in the aggregate, no more than $8,300,000.00 and in subsequent
fiscal years expend no more than $600,000.00 for the acquisition of fixed or
capital assets (including all obligations under capitalized leases authorized
under the terms of this agreement, but excluding obligations under operating
leases).

2. Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

Amendment RI0475F to Master Loan Agreement RI0475D    ABE FAIRMONT, LLC   
Fairmont, Nebraska   

 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

OF AMERICA, FLCA

   

ABE FAIRMONT, LLC

    By ADVANCED BIOENERGY, LLC,

    its sole member

By:   /s/ Kathryn Frahm     By:   /s/ Richard Peterson Title:   VP Commercial
Lender     Title:   CEO/CFO

 

FARM CREDIT SERVICES

OF AMERICA, PCA

By:   /s/ Kathryn Frahm Title:   VP Commerical Lender

 

-2-